Citation Nr: 0007488	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for residual 
foot drop with right leg radiculopathy, claimed as resulting 
from Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had service from July 1962 to October 1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Detroit, Michigan, 
VA Regional Office (RO).  The RO denied the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for residual 
foot drop with right leg radiculopathy.

This case was before the Board in August 1998, at which time 
it was remanded for additional development.  The RO completed 
such development to the extent possible, and the case is 
again before the Board for final appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition in this case.

2.  The competent and probative evidence of record shows that 
residual foot drop with right leg radiculopathy were not 
caused or worsened by VA treatment.


CONCLUSION OF LAW

Residual foot drop with right leg radiculopathy was not 
incurred as a result of VA treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a claim filed in September 1993, the veteran claimed that 
surgery performed at the Milwaukee VA Medical Center in 1990 
resulted in damage to his right leg that could not be 
corrected.

The veteran was hospitalized at a VA facility in August 1987 
for acute low lumbosacral sprain.  Physical examination 
demonstrated no sciatic pain.  Ankle jerk and knee jerk on 
the right side were absent since a prior laminectomy.  The 
pertinent diagnoses were acute low back sprain and status 
post lumbar laminectomy.  The pertinent diagnosis following 
VA hospitalization in March to April 1988 was status post L-5 
laminectomy, 1977, secondary to fractured vertebra with 
residual right lower extremity numbness and muscle spasm.    

VA outpatient treatment records dated in September 1990 show 
that the veteran was treated for complaints of pain going 
into his right lower extremity with weakness of the right 
ankle, especially with dorsiflexion and peroneus muscles.  
His history went back to 1976-1977, at which time he had a 
similar problem and had surgery; at that time, further 
testing reportedly revealed marked weakness below the 
waistline that gradually came back after surgery and he 
recovered his power.  The current complaint involved 
difficulty walking and other activities.  Physical 
examination demonstrated foot drop on the right side, 
especially the peroneal and the extensor digitorum muscle.  
He had a diminished sensation along the outer side of the 
leg, which he had since the previous surgery.  The veteran 
was to have 2 weeks of physical therapy, after which surgery 
would be considered, depending on the degree of any 
improvement.  

The veteran was hospitalized at a VA facility from October 
16, 1990, to October 21, 1990, with a 3-week history of 
progressive right leg and back pain.  The veteran was noted 
with a right foot drop which had apparently been 
progressively present for the preceding 2 weeks.  Physical 
examination revealed decreased dorsiflexion on the right at 
3/5, with complaint of pain down the right leg to the ankle.  
There was decreased pinprick over the toes and dorsum of the 
foot on the right side.  Laboratory testing showed a 
herniated disc on the right side at L4-5 as well as recurrent 
bulging and herniation at L5-S1.  The diagnoses were 
herniated disc, L4-5 and L5-S1 and acute L5 radiculopathy on 
the right.  

VA treatment notes dated October 25, 1990, indicate that the 
veteran was seen on a daily outpatient treatment basis for 
right sciatica symptoms.  While the veteran tolerated 
treatment well, he continued to have pain and weakness in the 
right lower extremity.  The veteran was to go for further 
medical evaluation, and no further physical therapy was 
planned.      

The record reflects that the veteran underwent VA 
hospitalization from October 28, 1990, to November 6, 1990, 
for an L4-L5 laminectomy and diskectomy.  The hospital 
records show he had been admitted earlier that month for a 
work-up of an L5 radiculopathy and foot drop.  A myelogram 
and computerized axial tomography (CAT) showed a right L4-L5 
herniated disc as well as central canal stenosis.  Prior to 
surgery, a bone scan report listed the medical history as 
right L5 radiculopathy.  Preoperative notes indicate that the 
veteran recently was evaluated for right lumbar radiculopathy 
and foot drop.  

An operative report of October 30, 1990, shows the veteran 
had a right-sided foot drop and radiculopathy that had been 
present during the preceding 3 weeks.  The surgery, L4-5 
laminectomy, was performed on October 30, 1990.  The hospital 
summary notes that the veteran's post-operative course was 
uneventful and he was ambulating with less pain prior to 
discharge.  The veteran's right foot function was improved.  
The summary indicates the veteran had a slight return of the 
"left" foot drop as well as "left" leg pain and numbness. 

VA neurosurgical outpatient treatment records dated in 
November 1990 indicate that the right foot drop continued 
with no significant change.  

VA outpatient treatment records dated in December 1990 
indicate that the veteran was status post lumbosacral 
laminectomy with residual weakness of the right lower 
extremity.  In January 1991, a VA orthopedic surgeon noted 
that the veteran had surgery on his back and subsequently he 
had a foot drop deformity where his extensor digitorum and 
peroneals were not working.  The only working muscle was the 
tibialis anterior.  Consequently, the veteran got the foot in 
an inversion type of position.  Foot drop arthrosis was 
recommended.  In March 1991, the veteran complained of an 
inability to dorsiflex the ankle.  It was noted that he had 
surgery on his back twice and it had been post surgery that 
he was not able to dorsiflex the ankle.  A right foot brace 
was to be provided as of April 1991, 5 months status post 
lumbar laminectomy.  

The veteran was hospitalized at a VA facility in October to 
November 1992 for recurrent angina pectoris.  Physical 
examination demonstrated evidence of a right foot drop.  The 
pertinent diagnosis was status post lumbar 4-5 laminectomy 
and right peroneal nerve palsy.  This diagnosis was 
reiterated following VA hospitalization of August and 
September 1993.   

VA outpatient treatment records dated in February 1993 show 
an assessment of foot drop probably due to surgery; deficit 
is permanent.  By history, it was noted that the foot drop 
developed after the 1990 surgery.   

The veteran was hospitalized at a VA facility for 2 days in 
November and December (the year was not annotated) for a 
lumbar myelogram.  On admission it was noted that the veteran 
was 49 years of age (the veteran's year of birth was 1944) 
with status post L4-5 and L5-S1 diskectomies on the right 
with chronic L5 radiculopathy radiating into the top of the 
right foot.  The diagnosis was chronic L5 radiculopathy.   

VA podiatry outpatient treatment records dated in February 
1995 show that the veteran was to be treated for hammertoes 
of the right foot.  The veteran reported that he had back 
surgery in 1990, following which he developed a dropfoot on 
the right.  The hammertoes developed after the dropfoot.   

VA outpatient treatment records dated in January 1996 show 
that the veteran was treated for complaints of chest 
tightness.  A history of a back operation, right foot drop, 
in 1990 was noted.   

The veteran underwent a VA examination in December 1996.  The 
examiner noted that the VA medical records from 1990 were not 
available for review at that time.  The veteran reported a 
history of work-related back injuries in 1978 and in 1990.  
He also reported a history of having undergone a laminectomy 
and diskectomy at a private hospital approximately in 1978, 
three months after his initial work-related injury, and he 
reported the VA surgery in 1990.  The veteran stated he had a 
loss of feeling in the right leg and foot, with a floppy 
right foot soon after the 1990 VA surgery and that that he 
now had permanent loss of sensation at the right lateral 
lower leg, the top of the right foot and the last three toes 
of the right foot.  Based on the history from the veteran, 
the examiner's diagnoses included post-operative complication 
of partial right foot drop due to L5-S1 radiculopathy in 
1990.  

VA outpatient treatment records dated in January 1998 show 
that the veteran had a partial right foot drop.  The February 
1998 request for a brace shows that the disability for which 
the appliance was required was dropfoot on the right 
secondary to back surgery in 1990.  An orthopedic consult in 
May 1998 indicated that the veteran exhibited right dropfoot 
and no muscle strength was noted with eversion.  The veteran 
related that in 1990 he had several back surgeries and as a 
result he suffered some kind of trauma to the peroneal nerve 
and the resultant foot drop on the right.  The veteran stated 
that he had not been the same since before the surgery.  In 
June 1998, the examiner noted that the veteran had a right 
foot drop for about 8 years since his second back surgery.  
The assessment was chronic right foot drop status post back 
surgery.   

In December 1998, the veteran's claims file was reviewed by a 
medical specialist.  The doctor noted the presence of a right 
foot drop prior to the veteran's surgery on October 30, 1990.  
He noted that following the surgery, other reports contained 
a somewhat contradictory history.  He notes by example that a 
December 1996 examination indicated that after the 1990 
operation there was a loss of feeling in the right foot.  The 
doctor's opinion was that although the veteran had disc 
surgery in 1977-1978, his presentation to the medical center 
in 1990 was with leg and back complaints including a foot 
drop.  That situation was present before the surgery in 
October 1990.  As such, it was his opinion that the veteran 
did not suffer injury resulting in a foot drop as a result of 
the operation.  Further, no records were found that the 
treatment by VA aggravated the previously treated back 
condition.  

Another VA doctor provided an opinion in February 1999.  The 
doctor noted that the claims folder had been reviewed.  It 
was this doctor's opinion that the veteran had right foot 
drop before his surgery in October 1990 and that the surgery 
did not aggravate his foot drop.   

Pertinent Laws and Regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 
3.800.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  The 
Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent with 
the plain meaning of 38 U.S.C.A. § 1151 [formerly § 351], and 
that the regulation exceeded the VA's authority.  Pursuant to 
the Court's holding in Gardner, the VA instituted a 
Department-wide policy of holding in abeyance certain cases, 
such as this one, which were likely to fall within the 
precedent of Gardner.  Meanwhile, the VA appealed the Court's 
holding to the United States Court of Appeals for the Federal 
Circuit, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
Subsequently, the Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and was subsequently 
appealed to the United States Supreme Court.

The Board notes that in 1994 the Supreme Court decision found 
that the regulation at 38 C.F.R. § 3.358(c)(3) exceeded 
statutory authority by requiring fault on the part of the VA 
in order for an appellant to prevail on a claim for benefits 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd. sub nom, Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 552 (1994).  
On January 26, 1995, the Chairman of the Board announced the 
lifting of the Board's stay on the adjudication of cases 
affected by Gardner involving claims for benefits under 
38 U.S.C.A. § 1151.  The cited regulation was amended to 
remove the "fault" requirement, with the final rule effective 
July 22, 1996. 

The regulation at that time provided, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Subsequently, the United States Congress again amended the 
regulation for the effective purpose of overruling the 
Supreme Court's decision in the Gardner case and re-
instituted a negligence requirement in 38 U.S.C.A. § 1151 
claims.  The new amendment is effective with respect to 
claims filed on or after October 1, 1997.  However, this 
amendment does not apply to the veteran's claim which 
precedes the effective date of the change.

Analysis

A well-grounded 1151 claim requires medical evidence of a 
current disability; medical or lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
etc., and medical evidence of a nexus between that asserted 
injury or disease and the current disability.  Jones v. West, 
13 Vet. App. 129 (1999).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In this case, the record contains a diagnosis of post-
operative complication of partial right foot drop due to L5-
S1 radiculopathy, which has been related by a competent 
medical professionals (VA examination in 1996 and in various 
post surgery treatment records) to 1990 treatment at a VA 
facility.  Accordingly, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§  5107(a).  Carbino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  The 
veteran has not indicated the existence of any other relevant 
evidence.  The RO sought to obtain all VA treatment records, 
both before and after the October 1990 surgery, and medical 
opinions from two different doctors were obtained.  All 
actions requested in the Board's remand have been 
accomplished, to the extent possible, see Stegall v. West, 
11 Vet. App. 268 (1998), and, the Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

The veteran argues that VA surgery in October 1990 caused 
additional disability of the right leg, characterized as 
right foot drop and radiculopathy.  Since the veteran's claim 
on that basis was filed before October 1997, such must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the 1996 final regulation.  Thus, neither evidence 
of an unforeseen event nor evidence of VA negligence is 
required here.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Initially, the Board finds that the medical opinions dated in 
December 1998 and February 1999 are of high probative value.  
The Court has held that greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994), and an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion.  Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  As to the December 1998 and 
February 1999 opinions, each doctor conducted a thorough 
review of the veteran's records and noted both pre-October 
1990 symptoms and post-surgery symptoms from the associated 
records.  The December 1998 doctor specifically considered 
the contradictions in the veteran's medical histories and 
contrasted that to the actual records that supported his 
conclusions.  In light of this doctor's detailed discussion 
of the veteran's claim in conjunction with the record, this 
opinion is shown to have a full and sound basis for its 
conclusion.  That conclusion was that the veteran did not 
suffer injury resulting in a foot drop as a result of the 
October 1990 operation and that the records did not 
demonstrate that the treatment at the VA medical center 
aggravated the previously treated back condition.  Similarly, 
the February 1999 examiner came to the same conclusion after 
reviewing the case file.  In sum, no additional disability is 
found.  

The Board finds that the opinions obtained by in December 
1998 and February 1999 are of higher probative value than the 
opinions and notations offered in the December 1996 VA 
examination or in the VA treatment records, including those 
dated in December 1990, 1991, 1993, 1995 and 1998.  With 
regard to the December 1996 examiner's opinion, it was 
clearly noted that this examiner did not have the VA medical 
records from 1990 available for review.  The VA treatment 
records at certain times, as described above, in December 
1990, 1991, 1993, 1995 and 1998 also link the veteran's 
current dropfoot to surgery in 1990, but significantly, they 
also note that the veteran reported such problem from that 
time.  For example, in February 1993, it was noted that it 
was by history that the foot drop developed after the 1990 
surgery.  Similarly, the February 1995 examiner stated it was 
by the veteran's report that following the back surgery in 
1990 a dropfoot developed.  However, a longitudinal review of 
the record reveals that right foot drop was present before 
the October 1990 surgery.  This clinical finding was 
documented in VA records in September and October 1990, prior 
to the veteran's surgery.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In this case, the medical opinions from the 
December 1996 VA examination and those found in the 
aforementioned treatment records are diminished and of low 
probative value since they are based on an inaccurate factual 
basis that is not supported in the record.  

In February 2000 written arguments, the veteran's 
representative maintained that the benefits should be granted 
since the December 1998 doctor admitted to the conflicting 
medical history.  Nevertheless, the Board does not agree that 
this provides a basis for a grant of benefits.  Rather, this 
doctor's opinion is considered stronger because of the 
reconciliation provided by its discussion of the 
contradiction in the medical histories in various records.  
As described above, this medical opinion in December 1998 is 
of higher probative value because it relied on a review of 
the medical data both before and after the October 1990 
treatment, rather than a reported history.  Id.  

It is noted by the Board that the veteran sincerely contends 
that his right lower extremity function worsened following 
the October 1990 surgery.  Although the veteran is competent 
to testify as to his observable experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  In this case, the competent and 
probative evidence of record shows that the veteran's 
residual foot drop with right leg radiculopathy did not 
result from VA treatment, nor did any additional disability.  
Accordingly, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 is denied.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
38 U.S.C.A. § 1151 claim, application of the benefit of the 
doubt is not in order.  38 U.S.C.A. § 5107(b).  Rather, the 
evidence in this case preponderates against the claim and 
such is denied.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Benefits under 38 U.S.C.A. § 1151 for residual foot drop with 
right leg radiculopathy, claimed as resulting from VA 
treatment, are denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

